137 Mich. App. 249 (1984)
358 N.W.2d 2
VITALE
v.
LENTINE
Docket Nos. 69913, 72357.
Michigan Court of Appeals.
Decided May 8, 1984.
Maceroni, Maceroni & Trickey, P.C. (by Charles Trickey, III), for plaintiff.
Ogne, Jinks, Ecclestone & Alberts, P.C. (by Stephen T. Moffett), for defendant Lentine.
Halsey, Halsey & Pommerening (by Lee E. Halsey), for defendant Chippewa Valley Schools.
Before: BEASLEY, P.J., and GRIBBS and J.R. ERNST,[*] JJ.
PER CURIAM.
Plaintiff, Caraleen Vitale, appeals from an order granting summary judgment in favor of defendants, William Lentine and Chippewa Valley Schools, under GCR 1963, 117.2(1).
In her complaint, plaintiff alleged that defendant Chippewa Valley Schools hired defendant Lentine to teach a driver's education class on its *251 behalf and, particularly, to supervise defendant Natalie Schoerder, a driver training student. While a passenger in a car owned by defendant Russ Milne Ford and driven by defendant Schoerder under defendant Lentine's supervision, plaintiff was injured when the car crashed into a ditch.
Plaintiff claims that defendant Lentine was negligent in failing to observe the erratic driving of student Schoerder, failing to properly supervise the student's driving and failing to require plaintiff to fasten her seatbelt. Plaintiff claims that defendant school district is liable because its employee, Lentine, acted on its behalf at the time of the accident so as to impute liability to the school district for his negligence.
In granting summary judgment, the trial court noted that the school district had a statutory duty[1] to provide a driver's education program and that there was a significant state interest in providing standardized, objectively ascertainable driver education at no cost to students. Therefore, citing Grames v King,[2] the trial court concluded that the driver training program was a governmental function and that plaintiff's claims were barred by governmental immunity.[3] The trial court also cited Cobb v Fox,[4] in which a school-bus program was found to be a governmental function.
While we recognize that the Supreme Court decisions concerned with the governmental immunity issue are in a state of flux where results are difficult to predict, we do not see any good reason to interfere with the trial court's conclusion that *252 these defendants possessed governmental immunity. We agree with the trial court, then, that defendant Chippewa Valley Schools was immune from suit in its performance of a governmental function and that defendant Lentine was immune, as he was acting within the scope of his employment.[5]
Plaintiff also claims error in the trial court's refusal to permit amendment of the complaint to add a new theory of liability for defendant Lentine. While generally amendment is liberally allowed, we find that the trial court properly exercised its discretion to deny amendment in this case. Here, plaintiff had unduly delayed in seeking amendment. The case had been mediated and was ready for trial. Consequently, there was no abuse of discretion in denial of the motion to amend.[6]
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  MCL 257.811; MSA 9.2511.
[2]  123 Mich. App. 573; 332 NW2d 615 (1983).
[3]  MCL 691.1407; MSA 3.996(107).
[4]  113 Mich. App. 249; 317 NW2d 583 (1982).
[5]  Danley v Yuzon, 128 Mich. App. 228; 340 NW2d 79 (1983).
[6]  Ben P Fyke & Sons v Gunter Co, 390 Mich. 649; 213 NW2d 134 (1973).